[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 1, 2006
                            No. 05-13714                   THOMAS K. KAHN
                        Non-Argument Calendar                  CLERK
                      ________________________

                 BIA Nos. A95-264-803 & A95-264-804

CESAR ENRIQUE TORRES,
ROSA JUDITH USECHE,
STEPHANIE TORRES USECHE,
ANDRES F. TORRES USECHE,

                                                           Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                           Respondent.


                      ________________________

                  Petition for Review of an Order of the
                      Board of Immigration Appeals
                     _________________________

                           (February 1, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Petitioners Cesar Torres, his wife, Rosa Useche, and his two minor children,

Andres and Stephanie Torres Useche, petition for review of the BIA’s decision

affirming without opinion the IJ’s removal order and denial of asylum.1 Petitioners

argue that they presented substantial testimonial and documentary evidence

demonstrating that Cesar Torres suffered past persecution on account of his

imputed political opinion and had a well-founded fear of future persecution. In

support, petitioners argue that Torres’s work purchasing lands for the Colombian

government prompted the Revolutionary Armed Forces of Colombia (“FARC”) to

ascribe an anti-FARC and pro-Colombian government opinion to him. They argue

that given the forty years of armed conflict between the FARC and the Colombian

government, it is reasonable to assume the FARC would target Torres based on his

purchase of lands for the government. They argue that the threatening telephone

calls Torres received from the FARC, during which he was told to stop working on

his projects or he would pay consequences, and that he was a military objective,

were patterns of persecution. They further argue that the FARC has the capability

to punish Torres and the Colombian government is incapable of controlling this


       1
        In his order, the IJ also denied withholding of removal under the INA and relief under
the CAT. (See AR at 55, 307, 317, 327). In their brief, petitioners make no argument that they
qualified for withholding of removal under the INA or relief under CAT, and, accordingly, they
have waived review of the IJ’s denial of relief on these bases. See Rowe v. Schreiber, 139 F.3d
1381, 1382 n.1 (11th Cir.1998) (recognizing that issues not argued on appeal are deemed
waived).

                                               2
group. Lastly, they argue that because Torres’s fear of persecution exists on a

country-wide basis, they cannot safely relocate to any part of Colombia.

         We review the decision of the BIA, except to the extent that it adopts the IJ’s

opinion. Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). Because

the BIA in this case affirmed the IJ’s decision without opinion, we review the IJ’s

analysis as if it were the BIA’s. Id. The IJ’s factual determination that an alien is

not entitled to asylum is reviewed under the substantial evidence test, and must be

upheld if it is supported by “reasonable, substantial, and probative evidence on the

record considered as a whole.” Id. To reverse the IJ’s findings, we must find that

the record compels it. Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir.

2003).

         An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

         any person who is outside any country of such person’s nationality . . . , and
         who is unable or unwilling to return to, and is unable or unwilling to avail
         himself or herself of the protection of, that country because of persecution
         or a well-founded fear of persecution on account of race, religion,
         nationality, membership in a particular social group, or political opinion . . .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum

applicant carries the burden of proving statutory “refugee” status. 8 C.F.R.
                                             3
§ 208.13(a); Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). To

establish asylum eligibility, the alien must, with specific and credible evidence,

establish (1) past persecution on account of a statutorily listed factor, or (2) a

“well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(b); Al Najjar, 257 F.3d at 1287.

      “An imputed political opinion, whether correctly or incorrectly attributed,

may constitute a ground for a well-founded fear of political persecution within the

meaning of the INA.” Id. at 1289 (quotations and citations omitted). An asylum

applicant may not show merely that he has a political opinion, but must show that

he was persecuted because of that opinion. INS v. Elias-Zacarias, 502 U.S. 478

(1992). “It is not enough to show that [he] was or will be persecuted or tortured

due to [his] refusal to cooperate with the guerillas.” Sanchez v. U.S. Att’y Gen.,

392 F.3d 434, 438 (11th Cir. 2004) (withholding of removal).

      Neither the INA nor the regulations define persecution. We have described

persecution as an “extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1231 (11th Cir. 2005) (quotation marks and citation omitted). “Threats alone

generally do not constitute actual persecution; only rarely, when they are so

immediate and menacing as to cause significant suffering or harm in themselves,

do threats per se qualify as persecution.” Vatulev v. Ashcroft, 354 F.3d 1207, 1210
                                            4
(10th Cir. 2003) (persuasive authority). Finally, we have approved of a

“country-wide requirement” in which a refugee must first pursue an “internal

resettlement alternative” in his own country, or establish that this is not possible,

before seeking asylum here. Mazariegos v. U. S. Att’y Gen., 241 F.3d 1320,

1326-27 (11th Cir. 2001).

      After reviewing the record, we conclude that substantial evidence supports

the IJ’s conclusion that the threatening phone calls Torres received were not so

severe as to constitute past persecution, and he failed to show a well-founded fear

of future persecution. He also failed to show compelling evidence that any

possible persecution would be on account of his actual or imputed political opinion

as opposed to refusing to cooperate with the FARC’s demands. Thus, because the

IJ’s decision was supported by substantial evidence, we deny the petition for

review.

      PETITION DENIED.




                                           5